This defendant has been convicted, by two juries, of murdering his wife, on circumstantial and opinion evidence as all secret poisoners must be, but on proof so strong as to leave no doubt of his guilt (see summary of the case in the two opinions on the former appeal — 296 N.Y. 127). Now there is to be another reversal and a third trial. Let us examine the alleged errors on which this second reversal is based:
1. As to the alleged failure to make clear to the jury thatdefendant was not being tried in connection with the events ofDecember 7th: From the beginning of the trial to its end, the prosecution directed its efforts to establishing, and the defense to refuting, that defendant poisoned his wife on the early morning of December 9th, at Beth El Hospital, and at no other time or place. No juror of even minimal intelligence could follow the course of the trial and be left with any slightest idea that defendant was being tried for causing his wife's December 7th attack, or that the testimony as to the December 7th occurrences could make out defendant's guilt of the December 9th poisoning. The trial court read the indictment which alleged December 7th, 8th and 9th, as the dates of the murder, then he pointed out that the indictment was a mere accusation not evidence, then most carefully stated that the charge actually being tried was that defendant committed the murder on December 9th, at the hospital, and that, if "that fact has not been established beyond a reasonable doubt, then you must disregard all other evidence in the case and give the defendant the benefit of the doubt and acquit him." The story of what had happened on the 7th was, obviously, put into the record as a necessary background and base only, for the opinion testimony produced by both sides. If there were any dregs of doubt in any juror's mind as to this, they were later forthrightly removed by the excerpts from the charge and the ruling on a request to charge, both quoted in Judge CONWAY'S opinion. The second of *Page 171 
those, delivered just a minute or two before the very end of the trial, told the jurors that they were "not concerned with what happened on December 7th or December 8th" and that for conviction they must be satisfied beyond a reasonable doubt "that the defendant on December 9, 1943, at 2:30 o'clock in the morning, that date and no other date, at the hospital and no other place, administered to or caused to be administered the strychnine poison." And then, to nail that down and hammer it home, the court told the jurors: "If you have any reasonable doubt that the People have proved beyond a reasonable doubt that this defendant is guilty of having committed this crime at the Beth El Hospital on December 9, 1943, I charge you now you will acquit him." A plainer statement could not be devised, and the presumption in law and common sense is that the jury understood and followed it (People v. Barnes, 202 N.Y. 77, 88; People v. Pacelli,251 N.Y. 66, 67). True, the Judge could have charged all of defendant's requests in their exact language, and could have elaborated on the simple thought expressed in the quotation above, but he did not have to use counsel's words or add them to his own (People v. Hughes, 137 N.Y. 29, 40). The County Judge's plain language gave defendant full protection against any possible misconception by the jury as to the precise issue before it. It should be remarked that this alleged error was really before us on the first appeal, and an excerpt from the charge on the first trial, much like the one quoted above, was set out with apparent approval in the majority opinion of this court, on that first appeal (see 296 N.Y., supra, at p. 134).
2. As to the attempted cross-examination of the People'sexperts, by defendant, by use of textbooks: Defendant's experienced trial counsel at no time complied with the settled rule governing the method by which, on such cross-examination, the opinions of experts may be tested through the use of the literature on the subject. Nor did defendant's counsel, at any time, have the books he wished to use marked for identification, or disclose to the trial court what those books were or what they said. In the absence of any showing as to what books counsel wanted to read from, or what he wanted to point to therein, how can we say that a substantial right of defendant was affected? *Page 172 
To save the point for the Court of Appeals, it was necessary for defendant to do more (see People v. Rizzi, 297 N.Y. 874), than merely tell the trial court that he had a number of unidentified writings on his counsel table. True, the trial court misstated the technical rule as to procedure in confronting experts with opposing authorities, but section 542 of the Code Criminal Procedure, commands us to give judgment on this appeal, without regard to exceptions "which do not affect the substantial rights of the parties." Again, we note that this same alleged error was made on the first trial, also, and was argued to us in defendant's brief on the first appeal, but not mentioned in this court's opinion for reversal.
3. As to the testimony that defendant borrowed a book dealingwith toxicology: The probative effect of this showing was probably slight, and any prejudicial effect was likewise slight. But if the jury believed that, a few weeks or months before his wife's death from strychnine poisoning, defendant had gone to his former college professor to get detailed information about poisons, the jury could infer — adding it to the already overwhelming case against defendant — that this research was part of his preparations for murder.
Defendant has been fairly dealt with. I vote to affirm.
LOUGHRAN, Ch. J., DYE and BROMLEY, JJ., concur with CONWAY, J.; DESMOND, J., dissents in opinion in which LEWIS and FULD, JJ., concur.
Judgment of conviction reversed, etc.